OPINION by
Judge Lindsay :
It has been held by this court that a married woman may be invested with a separate estate in personal property without any written memorial of the transaction being made.
7. N. Gurber, for appellant.

Robt. Simmons, for appellees.

The proof in this case is clear, conclusive and undisputed that the piano was paid for with money furnished by the children of Mrs. Trimble, and also that they intended her to hold' it as separate estate, free from the control of her husband. The lease executed by Mrs. Trimble to the firm, from which the piano was purchased, is not necessarily inconsistent with the oral testimony. But if it was, as the donors were the parties who furnished the money, a paper executed to the parties selling the piano cannot be regarded as conclusive of her rights. The case was submitted to the judge without the intervention of a jury. He fojund the piano to be separate estate. His finding is not flagrantly wrong and will not, therefore, be disturbed.
Judgment affirmed.